DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2nd Non-Final Office Action
 	This action has been sent non-final to introduce new grounds of rejection against claim 1.
Response to Arguments
 	Applicant’s argument that Schenk does not disclose a receiver unit for receiving an external control signal, the receiver unit being configured to generate the first higher level; control signal and a second higher level control signal from the external control signal, filed 10/14/21, with respect to the rejection(s) of claim(s) 1 and 14 under Schenk in view of Kellis have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li (US 4,674,002) as set forth below.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1, 5, 7 and 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Li (US 4,674,002).
With respect to claim 1, Li discloses a safety-related switching device comprising: a magnetic coil (Fig. 1 24); a controller (Fig. 2 62,T0,72); and a first switching device (Fig. 2 T5,120) configured to: activate and deactivate (Fig. 2 52) the magnetic coil; and receive a coil control signal (Fig. 2 74), a monitoring signal (Fig. 2 66), and a first higher-level control signal (Fig. 2 48 to T5), wherein the safety-related switching device has a receiver unit (Fig. 2 32) for receiving an external control signal (Fig. 1 36 to 32), the receiver unit being configured to generate the first higher-level control signal (Fig. 2 48 to T5) and a second higher-level control signal (Fig. 2 48 to 62) from the external control signal, wherein for transferring the first higher-level control signal from the receiver unit to the first switching device, the receiver unit and the first switching device are directly connected together (Fig. 2 48), and wherein the controller is configured to receive the second higher-level control signal (Fig. 2 62 receives 48) and to initiate a sending (Fig. 2 72) of the coil control signal (Fig. 2 74) based on the received second higher-level control signal (Fig. 2 62 receives 48).  	With respect to claim 5, Li discloses the safety-related switching device claim 1, wherein the first switching device is configured to deactivate (Fig. 2 52 off) the magnetic coil when a coil deactivation is prescribed (Fig. 2 120 output driven off) at least by the first higher-level control signal, the coil control signal or the monitoring signal.  	With respect to claim 7, Li discloses the safety-related switching device of claim 1, wherein the first switching device comprises a semiconductor switch, at least one 
 	With respect to claim 14, Li discloses a switching system for switching a load circuit (Fig. 1 16), the switching system comprising: a higher-level control entity (Fig. 1 22) configured to output a single-channel or dual-channel external control signal (Fig. 1 36), wherein the switching system has a hardware fault tolerance of at least one and is connected to two safety-related switching devices (Fig. 1 24,26), each of the two safety-related switching devices comprising a magnetic coil (Fig. 1 24), a controller, and a first switching device (Fig. 2 T5,120), the first switching device being configured to activate and deactivate (Fig. 2 52) the magnetic coil and receive a coil control signal (Fig. 2 74), a monitoring signal (Fig. 2 66), and a first higher-level control signal (Fig. 2 48 to T5), wherein the safety-related switching device has a receiver unit (Fig. 2 32) for receiving an external control signal (Fig. 1 36 to 32), the receiver unit being configured to generate the first higher-level control signal (Fig. 2 48 to T5) and a second higher-level control signal (Fig. 2 48 to 62) from the external control signal, wherein for transferring the first higher-level control signal from the receiver unit to the first switching device, the receiver unit and the first switching device are directly connected together (Fig. 2 48), and wherein the controller is configured to receive (Fig. 2 620 the second higher-level control signal and to initiate a sending (Fig. 2 72) of the coil control signal based on the received second higher-level control signal.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 4,674,002) in view of Liu (US 2013/0070490).
 	With respect to claim 10, Li discloses the safety-related switching device of claim 1 as set forth above, and remains silent as to the power level.
 	Liu discloses a contactor wherein a load circuit carrying a power around 500 kW is interruptible by the magnetic coil. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein a load circuit carrying a power from 50 kW to 750 kW is interruptible by the magnetic coil, in order to protect loads around 500kW.

 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 4,674,002)
 	With respect to claim 16, Li discloses the safety-related switching device of claim 7 as set forth above, and remains silent as to the technology the gates were implemented. It was well known to implement gates with a MOSFET technology. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement wherein the first switching device comprises the semiconductor . 
Allowable Subject Matter
 	Claims 11, 13 and 15 are allowed, while Claims 4, 6, 8-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 11, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, .wherein the monitoring signal is sent by a watchdog that monitors the controller; and wherein the first higher-level control signal and the second higher-level control signal are generated from an external control signal by a receiver unit,
 	Claim 15 is indicated allowable primarily for the same reasons as claim 11.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	With respect to claim 4, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a receiver unit for receiving an external control signal, the receiver unit being configured to generate the first higher level; control signal and a second higher level control signal from the external control signal, and wherein the safety-related switching device has a second switching device that forms a freewheeling circuit, the freewheeling circuit being connected to the controller and being configured to activate and deactivate the magnetic coil. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawarzaki (US 5,910,718) discloses use of a watchdog circuit.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839